Citation Nr: 0824520	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in Fort 
Harrison, Montana, which denied the veteran's enrollment in 
the VA medical healthcare system.

The veteran was scheduled to appear for a Board hearing in 
June 2008.  In a letter received in May 2008, the veteran 
stated that he would be unable to attend the hearing.  It was 
unclear whether he wanted to reschedule the hearing.  He was 
sent a letter in May 2008 requesting clarification.  However, 
he failed to respond to this letter and his hearing request, 
therefore, is deemed withdrawn.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a veteran 
must submit a Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled.  There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  Veterans are placed in priority 
categories whether or not veterans in that category are 
eligible to be enrolled.  A veteran is placed in the highest 
priority category or categories for which he or she 
qualifies.  A veteran is placed in only one priority 
category, except that a veteran placed in priority category 6 
based on a specified disorder or illness is also placed in 
priority category 7 or priority category 8, as applicable, if 
the veteran has previously agreed to pay the applicable co-
payment for all matters not covered by priority category 6.  
38 C.F.R. § 17.36(d)(3).  The order of priority of enrollment 
for VA healthcare benefits is as follows.

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 percent or 40 percent based on one or more 
service connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

The veteran indicated on his February 2006 Form 10-10EZ that 
he did not have any service connected disabilities, was not a 
prisoner of war, was not receiving a VA pension, and was not 
exposed to toxins in the Gulf War, agent orange, or 
radiation.  He was not awarded the Purple Heart medal.  There 
is no evidence that the veteran is in receipt of benefits 
under 38 U.S.C.A. § 1151, is receiving compensation at the 10 
percent rating level due to multiple noncompensable service 
connected disabilities, nor has he been determined to be 
catastrophically disabled.  Thus, he does not meet the 
eligibility criteria for priority groups 1 through 4.  38 
C.F.R. § 17.36(b)(1)-(4).

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).  Under 38 
U.S.C.A. § 1722, a veteran is considered to be unable to 
defray the expenses of necessary care if he is eligible to 
receive medical assistance under a State plan approved under 
title XIX of the Social Security Act, if he is in receipt of 
pension under section 1521 of title 38, or if his 
attributable income (and net worth) is not greater than the 
amount set forth in 38 U.S.C.A. § 1722(b).  See 38 U.S.C.A. 
§§ 1503, 1522, 1722.

The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  The 
record does not show that the veteran has been approved under 
title XIX of the Social Security Act, and he specifically 
denied that he was in receipt of a VA pension.  Regarding the 
third eligibility criteria for priority group 5, the income 
threshold is updated annually.  For 2006, the income 
threshold was $26,903 for a single veteran with no 
dependents, and the income and/or asset threshold for net 
worth development is $80,000.  See VHA Directive 2005-064 
(December 22, 2005).  The Secretary may refuse to make a 
determination that the veteran's attributable income is not 
greater than the threshold if the corpus of the estate is 
such that under all the circumstances it is reasonable that 
some part of the corpus of the estate be consumed for the 
veteran's maintenance.  38 U.S.C.A. § 1722(d)(1).  The terms 
"corpus of the estate" and "net worth" mean the market value, 
less mortgages or other encumbrances, of all real and 
personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  38 
C.F.R. § 3.275(b). 

On his Form 10-10EZ, the veteran reported no dependents, and 
listed income of $16,548 with non-reimbursed medical expenses 
of $14,835.  After deduction of these expenses, which are 
excluded from income pursuant to 38 C.F.R. § 3.272(g), the 
veteran's income of $1713 falls below the 2006 threshold.  
However, the veteran reported an additional $127,066 in net 
worth, consisting of cash, stocks, bonds, and other assets, 
and market value of land and buildings minus mortgages and 
liens, excluding his primary home.  Thus, because the 
veteran's reported net worth of $127,066 far exceeds the 2006 
income threshold of $26,902, he does not meet the eligibility 
criteria for priority group 5.  

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

The veteran did not serve during the Mexican border period, 
World War I, the Gulf War, or after November 11, 1998, nor is 
he seeking care for a disorder associated with exposure to a 
toxic substance or radiation.  In addition, the record does 
not demonstrate that he has noncompensable service connected 
disabilities but is nevertheless receiving compensation.  
Therefore, he does not meet the eligibility criteria for 
priority group 6.  38 C.F.R. § 17.36(b)(6).

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. § 
1437a(b)(2); 38 C.F.R. § 17.36(b)(7).  

Because the veteran's reported net worth of $127,066 far 
exceeds the 2006 low-income threshold under the geographical 
income limits established by HUD, it was found that he does 
not meet the eligibility criteria for priority group 5.  
However, the veteran was not provided citation to all 
authority as to maximum thresholds for income and combined 
income and net worth pertaining to denial of the claim under 
applicable HUD low-income guidelines and 38 C.F.R. § 
17.36(b)(7).  In this regard, the Board notes that 38 C.F.R. 
§ 17.36(b)(7) only cites the regulations for income, and 
specifically leaves out the regulations regarding the 
relationship of net worth to pension entitlement, 38 C.F.R. 
§ 3.274, and evaluating net worth, 38 C.F.R. § 3.275.  Nor 
has the Board found anything in any VHA Directive in support 
of the VAMC's interpretation regarding the consideration of 
net worth in determining eligibility for enrollment in 
priority group 7.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should readjudicate the claim 
making a determination as to whether the 
veteran qualifies for "low income" status 
under 38 C.F.R. § 17.36(b)(7) and the 
applicable HUD low-income guidelines.  In 
making these determinations, the VAMC must 
cite to all pertinent regulatory and 
statutory authority.

2.  If enrollment in the VA healthcare 
system remains denied, the VAMC should 
issue an appropriate supplemental 
statement of the case including an 
explanation of all calculations, and 
citation to all authority as to maximum 
thresholds for income and combined income 
and net worth under 38 C.F.R. § 
17.36(b)(7) and the applicable HUD low-
income guidelines.  The veteran should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

